DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/023,810 filed on December 1, 2020.  Claims 1 to 20 are currently pending with the application.
		
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1 to 6, 8 to 13, and 15 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kootale (U.S. Publication No. 2003/0093284), and further in view of Balasubramhanya et al. (U.S. Publication No. 2012/0053989) hereinafter Balasubramhanya.
	As to claim 1:
	Kootale discloses:
	A method for enabling multiple parents with weights in a multidimensional database, comprising: 
providing a multidimensional database server executing on a computer [Paragraph 0018 teaches multidimensional database server that stores data in a hierarchical and multidimensional format]; 
providing a hierarchical structure of data dimensions on the multidimensional database server [Paragraph 0018 teaches data is stored in a hierarchical and multidimensional format; Paragraph 0024 teaches members and dimensions are hierarchically related];
providing, within the hierarchical structure of data dimensions, a plurality of members comprising at least a first set of members being at a first level and a second set of members being at a second level [Paragraph 0024 teaches hierarchically related members in adjacent levels of the dimensions reflect parent-child relationships between members, therefore, a plurality of members at different levels of the hierarchy; Paragraph 0026 teaches multiple members in a hierarchy, including members at a first level, i.e. Components, Base Units, Options are at a first level, Hard Drives, Memory Boards, CPUs are at a second level of the hierarchy], wherein a member of the second set of members at the second level comprises two or more member-member relationships with two or more members of the first set of members at the first level [Paragraph 0024 teaches links between hierarchically related members reflect relationships between ; and 
associating each of the two or more member-member relationships with a weight of a plurality of weights [Paragraph 0091 teaches determining weights for the positions in the hierarchy; Paragraph 0093 teaches shared weight identifies the relationship between positions, where the positions could be a member of the set, in other words, weight identifies the relationships between the members].
Kootale does not appear to expressly disclose the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG; and wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships.
Balasubramhanya discloses:
the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes [Paragraph 0017 teaches constructing a graph data structure of dimension hierarchies of data; Paragraph 0039 teaches data can be modeled as directed acyclic graphs (DAGs), where graph nodes are components and graph edges represent relationships between the components]; 
members represented by the plurality of nodes of the DAG [Paragraph 0041 teaches constructing the graph data structure, where the graph data structure is a DAG, including nodes, and edges that indicate a hierarchical relationship between the nodes in the graph; Paragraph 0059 teaches Fig. 4 is an example graph representing a dimension hierarchy, showing component hierarchy members as nodes]; and 
wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships [Paragraph 0070 teaches edges of a DAG can contain usage .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG; and wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships, as taught by Balasubramhanya [Paragraph 0017, 0039, 0041, 0059, 0070, 0071, 0104, 0119], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating a DAG comprising members represented as nodes, and including weights of the relationships between the members provides a highly intuitive representation of the members, components and products, and arranges these elements in a manner well suited for efficient traversal, increasing thereby the accuracy and efficiency in computation of cost and profitability information for building cost models and determining demand, while avoiding metric errors (See Balasubramhanya [0034], [0046], [0067], [0104]).


	Kootale discloses:
associating each of the two or more members of the first set of members at the first level with a demand value of a plurality of demand values [Paragraph 0024 teaches demand forecasts associated with the members is the aggregated demand for the hierarchically related members in lower levels; Paragraph 0030 teaches demand values may be derived using traditional forecasting techniques and suitable information concerning products, geographic areas, customers, and or other dimensions, and are associated with the members at one level].

As to claim 3:
	Kootale discloses:
propagating each of the demand values associated with each of the two or more members of the first set of members at the first level along each of the two or more member-member relationships with the member of the second set of members at the second level [Paragraph 0030 teaches given the demand for a member in one level of the hierarchy, the demand for each of the related members in the next lowest level may be determined by disaggregating the forecast or demand data for the parent, between the children, therefore, propagating the demand value from the parent members to the child members; Paragraph 0031 teaches the value of the demand associated with a parent is divided among its children according to the relative current values associated with the children, therefore, propagating the demand values to the children members in the lower level].

As to claim 4:
	Kootale discloses:
propagating each of the demand values utilizes the weight associated with each of the two or more member-member relationships [Paragraph 0033 teaches using an allocation strategy that accounts for variance in the values associated with the children when allocating a forecasted value from a parent, where the allocation of the forecasted value is the propagation of the demand between the member-member relationships; Paragraph 0069 teaches functions may be used as weights for an allocation of demand forecasted values between parents and children members].

As to claim 5:
	Kootale discloses:
altering each of the weights of the plurality of weights associated with each of the two or more member-member relationships based upon an input received from a client tier [Paragraph 0068 teaches parent-child relationship matrix offers flexibility which is not restricted to cases where the values to be allocated are statistical quantities, but also may be the result of other types of computations, or user inputs, which include statistical quantities, more simplified user inputs, and other non-statistical computations; Paragraph 0069 teaches the values may be used as weights for an allocation of forecast or demand from a parent to their children].

As to claim 6:
	Kootale discloses:
updating the propagation of each of the demand values associated with each of the two-28-Oracle Matter No.:Attorney Docket No.:ORA170782-US-NPORACL-05787US1ORACLE CONFIDENTIAL or more members of the first set of members at the first level along each of the two or more member-member relationships based upon the altered weights associated with each of the two or more member-member relationships [Paragraph 0070 teaches utilizing the variances or a measure of the relative variation of the children along the diagonal of a matrix, which can be the .

	As to claim 8:
	Kootale discloses:
	A system for enabling multiple parents with weights in a multidimensional database, comprising: a computer that includes one or more microprocessors [20, Computer, Fig. 1]; and 
a multidimensional database server executing on the computer [Paragraph 0018 teaches multidimensional database server that stores data in a hierarchical and multidimensional format]; 
a hierarchical structure of data dimensions on the multidimensional database server [Paragraph 0018 teaches data is stored in a hierarchical and multidimensional format; Paragraph 0024 teaches members and dimensions are hierarchically related];
wherein the hierarchical structure of data dimensions comprises a plurality of members, the plurality of members comprising at least a first set of members being at a first level and a second set of members being at a second level [Paragraph 0024 teaches hierarchically related members in adjacent levels of the dimensions reflect parent-child relationships between members, therefore, a plurality of members at different levels of the hierarchy; Paragraph 0026 teaches multiple members in a hierarchy, including members at a first level, i.e. Components, Base Units, Options are at a first level, Hard Drives, Memory Boards, CPUs are at a second level of the hierarchy]; 
wherein a member of the second set of members at the second level comprises two or more member-member relationships with two or more members of the first set of members at the first level [Paragraph 0024 teaches links between hierarchically related members reflect relationships between the members of adjacent levels, which are parent-child relationships between members; Paragraph 0026 teaches member to member relationships between members of a first level, i.e., type level, and corresponding members in lower levels]; and 
wherein each of the two or more member-member relationships are associated with a weight of a plurality of weights [Paragraph 0091 teaches determining weights for the positions in the hierarchy; Paragraph 0093 teaches shared weight identifies the relationship between positions, where the positions could be a member of the set, in other words, weight identifies the relationships between the members].
Kootale does not appear to expressly disclose the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG; and wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships.
Balasubramhanya discloses:
the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes [Paragraph 0017 teaches constructing a graph data structure of dimension hierarchies of data; Paragraph 0039 teaches data can be modeled as directed acyclic graphs (DAGs), where graph nodes are components and graph edges represent relationships between the components]; 
members represented by the plurality of nodes of the DAG [Paragraph 0041 teaches constructing the graph data structure, where the graph data structure is a DAG, including nodes, and edges that indicate a hierarchical relationship between the nodes in the graph; Paragraph 0059 ; and 
wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships [Paragraph 0070 teaches edges of a DAG can contain usage and yield information defining relationships between two components/assemblies represented as nodes, where the quantities or values are stored in the DAG as edge information of the edges connecting the members or nodes, in other words, the edge information is stored in the DAG as properties of the relationships between the nodes, and this information represents the weight;  Paragraph 0071 teaches edge properties can change over time; Paragraph 0104 teaches traversing the DAG to determine demand for components, and further determine costs by aggregating the cost at each node as weighted by the information from the edges; Paragraph 0119 teaches volume, cost, price, and all data for a contribution analysis is stored in the DAG as edge attributes, where the data stored as edge attributes includes values representing the weight attribute of the relationships].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG; and wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships, as taught by Balasubramhanya [Paragraph 0017, 0039, 0041, 0059, 0070, 0071, 0104, 0119], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating a DAG comprising members represented as nodes, and including weights of the relationships between the members provides a highly intuitive representation of the members, components and products, and arranges these elements in a manner well suited for efficient 

As to claim 9:
	Kootale discloses:
each of the two or more members of the first set of members at the first level are associated with a demand value of a plurality of demand values [Paragraph 0024 teaches demand forecasts associated with the members is the aggregated demand for the hierarchically related members in lower levels; Paragraph 0030 teaches demand values may be derived using traditional forecasting techniques and suitable information concerning products, geographic areas, customers, and or other dimensions, and are associated with the members at one level].

As to claim 10:
	Kootale discloses:
each of the demand values associated with each of the two or more members of the first set of members at the first level is propagated along each of the two or more member-member relationships with the member of the second set of members at the second level [Paragraph 0030 teaches given the demand for a member in one level of the hierarchy, the demand for each of the related members in the next lowest level may be determined by disaggregating the forecast or demand data for the parent, between the children, therefore, propagating the demand value from the parent members to the child members; Paragraph 0031 teaches the value of the demand associated with a parent is divided among its children according to the relative current .

As to claim 11:
	Kootale discloses:
propagating each of the demand values utilizes the weight associated with each of the two or more member-member relationships [Paragraph 0033 teaches using an allocation strategy that accounts for variance in the values associated with the children when allocating a forecasted value from a parent, where the allocation of the forecasted value is the propagation of the demand between the member-member relationships; Paragraph 0069 teaches functions may be used as weights for an allocation of demand forecasted values between parents and children members].

As to claim 12:
	Kootale discloses:
each of the weights of the plurality of weights associated with each of the two or more member-member relationships is altered based upon an input -29- Oracle Matter No.:Attorney Docket No.: ORA170782-US-NPORACL-05787US1ORACLE CONFIDENTIAL received from a client tier [Paragraph 0068 teaches parent-child relationship matrix offers flexibility which is not restricted to cases where the values to be allocated are statistical quantities, but also may be the result of other types of computations, or user inputs, which include statistical quantities, more simplified user inputs, and other non-statistical computations; Paragraph 0069 teaches the values may be used as weights for an allocation of forecast or demand from a parent to their children].

As to claim 13:
	Kootale discloses:
the propagation of each of the demand values associated with each of the two or more members of the first set of members at the first level along each of the two or more member-member relationships is updated based upon the altered weights associated with each of the two or more member-member relationships [Paragraph 0070 teaches utilizing the variances or a measure of the relative variation of the children along the diagonal of a matrix, which can be the covariance between each pair of children, and when used in the allocation scheme (propagation of demand value between the parent member and children members), can account for relations between the children, where, when the value of one child is higher, the other child may tend to be lower to a degree specified, where the measure represent the adjusted weights].

	As to claim 15:
	Kootale discloses:
	A non-transitory computer readable storage medium having instructions thereon for enabling multiple parents with weights in a multidimensional database, which when read and executed cause a computer to perform steps comprising:
providing a multidimensional database server executing on a computer [Paragraph 0018 teaches multidimensional database server that stores data in a hierarchical and multidimensional format]; 
providing a hierarchical structure of data dimensions on the multidimensional database server [Paragraph 0018 teaches data is stored in a hierarchical and multidimensional format; Paragraph 0024 teaches members and dimensions are hierarchically related];
providing, within the hierarchical structure of data dimensions, a plurality of members comprising at least a first set of members being at a first level and a second set of members being at a second level [Paragraph 0024 teaches hierarchically related members in , wherein a member of the second set of members at the second level comprises two or more member-member relationships with two or more members of the first set of members at the first level [Paragraph 0024 teaches links between hierarchically related members reflect relationships between the members of adjacent levels, which are parent-child relationships between members; Paragraph 0026 teaches member to member relationships between members of a first level, i.e., type level, and corresponding members in lower levels]; and 
associating each of the two or more member-member relationships with a weight of a plurality of weights [Paragraph 0091 teaches determining weights for the positions in the hierarchy; Paragraph 0093 teaches shared weight identifies the relationship between positions, where the positions could be a member of the set, in other words, weight identifies the relationships between the members].
Kootale does not appear to expressly disclose the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG; and wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships.
Balasubramhanya discloses:
the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes [Paragraph 0017 teaches constructing a graph data structure of dimension hierarchies of data; Paragraph 0039 teaches data can be modeled as directed acyclic graphs (DAGs), where graph nodes are components and graph edges represent relationships between the components]; 
members represented by the plurality of nodes of the DAG [Paragraph 0041 teaches constructing the graph data structure, where the graph data structure is a DAG, including nodes, and edges that indicate a hierarchical relationship between the nodes in the graph; Paragraph 0059 teaches Fig. 4 is an example graph representing a dimension hierarchy, showing component hierarchy members as nodes]; and 
wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships [Paragraph 0070 teaches edges of a DAG can contain usage and yield information defining relationships between two components/assemblies represented as nodes, where the quantities or values are stored in the DAG as edge information of the edges connecting the members or nodes, in other words, the edge information is stored in the DAG as properties of the relationships between the nodes, and this information represents the weight;  Paragraph 0071 teaches edge properties can change over time; Paragraph 0104 teaches traversing the DAG to determine demand for components, and further determine costs by aggregating the cost at each node as weighted by the information from the edges; Paragraph 0119 teaches volume, cost, price, and all data for a contribution analysis is stored in the DAG as edge attributes, where the data stored as edge attributes includes values representing the weight attribute of the relationships].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG; and wherein each weight is stored in said DAG as an attribute of metadata of the two or more member-member relationships, as taught by Balasubramhanya [Paragraph 0017, 0039, 0041, 0059, 0070, 0071, 0104, 0119], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; 

As to claim 16:
	Kootale discloses:
associating each of the two or more members of the first set of members at the first level with a demand value of a plurality of demand values [Paragraph 0024 teaches demand forecasts associated with the members is the aggregated demand for the hierarchically related members in lower levels; Paragraph 0030 teaches demand values may be derived using traditional forecasting techniques and suitable information concerning products, geographic areas, customers, and or other dimensions, and are associated with the members at one level].

As to claim 17:
	Kootale discloses:
propagating each of the demand values associated with each of the two or more members of the first set of members at the first level along each of the two or more member-member relationships with the member of the second set of members at the second level [Paragraph 0030 teaches given the demand for a member in one level of the hierarchy, the demand for each of the related members in the next lowest level may be determined by disaggregating the forecast or demand data for the parent, between the children, therefore, propagating the demand .

As to claim 18:
	Kootale discloses:
propagating each of the demand values utilizes the weight associated with each of the two or more member-member relationships [Paragraph 0033 teaches using an allocation strategy that accounts for variance in the values associated with the children when allocating a forecasted value from a parent, where the allocation of the forecasted value is the propagation of the demand between the member-member relationships; Paragraph 0069 teaches functions may be used as weights for an allocation of demand forecasted values between parents and children members].

As to claim 19:
	Kootale discloses:
altering each of the weights of the plurality of weights associated with each of the two or more member-member relationships based upon an input received from a client tier [Paragraph 0068 teaches parent-child relationship matrix offers flexibility which is not restricted to cases where the values to be allocated are statistical quantities, but also may be the result of other types of computations, or user inputs, which include statistical quantities, more simplified user inputs, and other non-statistical computations; Paragraph 0069 teaches the values may be used as weights for an allocation of forecast or demand from a parent to their children].

s 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kootale (U.S. Publication No. 2003/0093284), in view of Balasubramhanya et al. (U.S. Publication No. 2012/0053989) hereinafter Balasubramhanya, and further in view of Richard (U.S. Publication No. 2012/0053989).
As to claim 7:
Kootale discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose updating the propagation of each of the demand values is done in real time based upon the received input from the client tier.
 Richard discloses:
updating the propagation of each of the demand values is done in real time based upon the received input from the client tier [Paragraph 0019 teaches disaggregation factor dictates how the forecasted demand at the parent node is to be divided among the children’s nodes;  Paragraph 0022 teaches disaggregation factor may dictate which percentage or weight of the forecasted demand at the parent node is to be distributed to each of the parent’s child nodes; Paragraph 0024 teaches adjustment propagation may be performed in real-time after a change is made; Paragraph 0026 teaches adjustments down the hierarchy to lower level nodes using user controlled percentages in the form of disaggregation factors; Paragraph 0036 teaches propagation may be in real-time, e.g., almost immediately after receiving the value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of each of the demand values is done in real time based upon the received input from the client tier, as taught by Richard [Paragraph 0024, 0036], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the 

As to claim 14:
Kootale discloses all the limitations as set forth in the rejections of claim 13 above, but does not appear to expressly disclose updating the propagation of each of the demand values is done in real time based upon the received input from the client tier.
 Richard discloses:
updating the propagation of each of the demand values is done in real time based upon the received input from the client tier [Paragraph 0019 teaches disaggregation factor dictates how the forecasted demand at the parent node is to be divided among the children’s nodes;  Paragraph 0022 teaches disaggregation factor may dictate which percentage or weight of the forecasted demand at the parent node is to be distributed to each of the parent’s child nodes; Paragraph 0024 teaches adjustment propagation may be performed in real-time after a change is made; Paragraph 0026 teaches adjustments down the hierarchy to lower level nodes using user controlled percentages in the form of disaggregation factors; Paragraph 0036 teaches propagation may be in real-time, e.g., almost immediately after receiving the value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of each of the demand values is done in real time based upon the received input from the client tier, as taught by Richard [Paragraph 0024, 0036], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the 

As to claim 20:
Kootale discloses:
updating the propagation of each of the demand values associated with each of the two or more members of the first set of members at the first level along each of the two or more member-member relationships based upon the altered weights associated with each of the two or more member-member relationships [Paragraph 0070 teaches utilizing the variances or a measure of the relative variation of the children along the diagonal of a matrix, which can be the covariance between each pair of children, and when used in the allocation scheme (propagation of demand value between the parent member and children members), can account for relations between the children, where, when the value of one child is higher, the other child may tend to be lower to a degree specified, where the measure represent the adjusted weights].
Kootale does not appear to expressly disclose updating the propagation of each of the demand values is done in real time based upon the received input from the client tier.
 Richard discloses:
updating the propagation of each of the demand values is done in real time based upon the received input from the client tier [Paragraph 0019 teaches disaggregation factor dictates how the forecasted demand at the parent node is to be divided among the children’s nodes;  Paragraph 0022 teaches disaggregation factor may dictate which percentage or weight of the forecasted demand at the parent node is to be distributed to each of the parent’s child nodes; Paragraph 0024 teaches adjustment propagation may be performed in real-time after a change is made; Paragraph 0026 teaches adjustments down the hierarchy to lower level nodes using user .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of each of the demand values is done in real time based upon the received input from the client tier, as taught by Richard [Paragraph 0024, 0036], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation in real-time, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

Response to Arguments
	The following is in response to arguments filed on December 1, 2020.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169